IN THE SUPREME COURT OF PENNSYLVANIA


In re Transfer of Attorney to Administrative :   No. 4 IDE
Suspension Status Pursuant to Pa.R.D.E. :
219(l)                                       :   Nos. C3-17-599, C3-18-490, C3-18-130
                                             :
                                             :   Attorney Registration No. 49104
                                             :
                                             :   (York County)




                                          ORDER

PER CURIAM
       AND NOW, this 8th day of August, 2019, the Disciplinary Board having certified his

name to the Court for failure to pay expenses taxed under Pa.R.D.E. 208(g)(3), Clarence

E. Allen is transferred to administrative suspension status. See Pa.R.D.E. 219(l). He

shall comply with all the provisions of Pa.R.D.E. 217.